Citation Nr: 1040460	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran retired from active service in May 2005.  He served 
more than 25 years.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.

This appeal was previously before the Board in April 2010, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the Board 
for further review.


FINDING OF FACT

The Veteran's currently-shown hypertension is related to service. 


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303, 3.3.07, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting from 
injury suffered or disease contracted in the line of duty, or for 
aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. § 1110.  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time or by 
showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted for 
any disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of the Veteran's discharge from service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1).

Analysis

The Veteran contends that his currently-shown hypertension 
developed during service.

The record reflects that the Veteran had elevated blood pressure 
at various times throughout service.  For example, the following 
blood pressure readings were shown in October 1991, May 1994, and 
August 1995: 130/90, 134/90, and 140/98.  Significantly, a 
February 1996 record reflects the note, "?HTN," indicating 
possible hypertension.  Subsequent records, dated in February, 
April, and June 2000 reflect readings of 160/80, 133/91, and 
160/80 respectively.  Additionally, the report of a February 2005 
VA general medical examination (conducted while the Veteran was 
still in service ), shows readings of 144/94 and 145/92. 

Private treatment records reveal a diagnosis of prehypertension 
in November 2005, within a year after service discharge, with 
subsequent records, dated in 2007, showing the Veteran taking the 
hypertension medication Lisinopril.  

The Veteran underwent a pertinent VA examination in September 
2008, at which time the examiner provided a diagnosis of 
hypertension, and opined that the disorder was less likely as not 
the result of military service.  In support of this opinion, the 
examiner appears to have relied on the absence of any diagnosed 
hypertension in service, noting that the Veteran had "sporadic 
and random elevations of blood pressure in different years, but 
these findings are not consistent with the definition of 
hypertension . . .."  Importantly, however, the examiner did not 
address the broader issue of whether the Veteran's currently-
shown hypertension is related to the various elevated blood 
pressure readings in service (regardless of whether they 
supported a clinical diagnosis of hypertension at that time).  In 
order to address this deficiency, the Board requested a follow-up 
opinion.

In a May 2010 report, the September 2008 VA physician reiterated 
her previous determination that the Veteran's hypertension was 
less likely than not related to service, essentially relying once 
again on the fact that the Veteran's elevated readings during 
service were sporadic and therefore not consistent with the 
medical definition of hypertension.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, the objective medical evidence reflects 
numerous elevated blood pressure readings in service, a finding 
of prehypertension within months of service discharge, and 
evidence of treatment for hypertension only two years later.  
There is likewise no definitive evidence against the conclusion 
the numerous in-service elevated blood pressure readings were the 
early stages of hypertension.  The Board finds that the evidence 
is at least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for hypertension is 
considered warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


